DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  
In claim 19, line 4, the recitation “the tank”, should read –the [[tank]]water fluid reservoir--; and
In claim 20, line 1, the recitation “the supply” should read –[[the]]a supply--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JP2003252043 (“Kawasaki”).
Regarding claim 19, Kawasaki discloses a washer fluid delivery system (see figs. 2-3) operated by a washer fluid delivery method, comprising: 

Regarding claim 20, Kawasaki discloses depleting (via pump 6) the supply of washer fluid (liquid within partitioned tank portion 14) within the first area (partitioned area 14) to shut the first valve (float ball valve 12) and block a flow of air through the first valve (see position of float ball valve 12 in fig. 2).
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US8955545 (“Murabayashi”).
Regarding claim 19, Murabayashi discloses a washer fluid delivery system (see fig. 1) operated by a washer fluid delivery method comprising: 
using a pump (22) to move a washer fluid (fuel “F”, which is gasoline, inherently contains detergents, which are cleaning or washer fluids) from a first area (16) of a washer fluid reservoir (10) through a first valve (42a; see col. 4, lines 32-35), and to move washer fluid from a second area (18) of the washer fluid reservoir through a second valve (42b; see col. 4, lines 39-42), the first area fluidly coupled to the second area through a bridging zone (at least partially defined by saddle portion 14) of the tank (washer fluid reservoir 10).  
.
Allowable Subject Matter
Claims 1-4 and 6-17 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1-4 and 6-13, the closest prior art does not disclose or render obvious the washer fluid delivery system comprising a vehicle, wherein the first zone extends to a position that is forward a wheel well of a vehicle and the second zone extends to a position that is aft a wheel well of the vehicle, in combination with the limitations of independent claim 1.
Regarding claim 14-17, the closest prior art does not disclose or render obvious the washer fluid delivery method, wherein the washer fluid reservoir straddles a wheel well of a vehicle, in combination with the limitations of independent claim 14.
Response to Arguments
Applicant's arguments filed September 2, 2021, have been fully considered.  Claims 1-4 and 6-17 are now allowable.  Objections to claims 5, 6, 9, 10 and 18, are withdrawn in light of the current claim amendments.
With regards to the prior art rejection(s) of claims 19-20, the current amendments do not overcome Kawasaki, see Office action above.  Amended claims 19-20 further read on Murabayashi, prior art made of record in the prior Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP7267053 discloses a washer fluid tank having a partition formed by a recessed portion of a bottom of the washer fluid tank.  US2003/0075207 discloses a washer fluid tank having a first pump supplying fluid to a front of a vehicle and a second pump supplying fluid to a rear of the vehicle.  US2007/0017559 discloses a washer fluid tank having a pump with a float valve controlling an inlet thereof.  WO9937515 discloses washer fluid tanks having two partitioned sides, each with a respective fluid pump.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753